Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.

	This is in response to the Amendment dated December 9, 2020. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 5 and 7-15 drawn to an invention nonelected with traverse in the reply filed on May 28, 2020. 

Claim Rejections - 35 USC § 103
Claims 1-4 and 6 have been rejected under 35 U.S.C. 103 as being unpatentable over 

Son et al. (US Patent Application Publication No. 2016/0194518 A1) in view of JP 2013-22761 
(‘761), Aridomi et al. (US Patent Application Publication No. 2018/0157171 A1) and Pearlstein (“Sealing Anodized Aluminum,” Metal Finishing (August, 1960), Vol. 58, No. 8, pp. 40-43). 
	The rejection of claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over Son et al. in view of JP 2013-22761 (‘761), Aridomi et al. and Pearlstein has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 2-3, “for a slot antenna” is indefinite. 
	The slot antenna as presently claimed is not a positive structural part of the substrate. “[F]or a slot antenna” is an intended use of the at least one slot. See also claim 1, lines 10-11, which recites “a plastic of the slot antenna” when the slot antenna is present.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et 

al. (US Patent Application Publication No. 2016/0194518 A1) in view of Fahlgren et al. (US Patent Application Publication No. 2014/0126172 A1), JP 2013-22761 (‘761), Aridomi et al. (US Patent Application Publication No. 2018/0157171 A1) and Pearlstein (“Sealing Anodized Aluminum,” Metal Finishing (August, 1960), Vol. 58, No. 8, pp. 40-43). 
	Regarding claim 1, Son teaches a method comprising: 
• chemically etching a portion of the substrate to create a plurality of cavities, the substrate comprising a metal-containing material (= a chemical etching solution may be applied on the aluminum 10 to form an uneven surface 30 having a surface roughness) [page 2, [0049]]; 
• disposing a resin over the portion of the substrate, including filling at least some of the plurality of cavities with the resin (= the resin 20 may penetrate the uneven surface 30 by an injection-molding method to be bonded with the aluminum 10) [page 2, [0053]]; and
• anodizing the substrate, including the portion of the substrate (= the anodizing S7 may be performed after bonding of the aluminum 10 and the resin 20, that is, after causing the resin 20 to penetrate the uneven surface 30) [page 4, [0091]].
The method of Son differs from the instant invention because Son does not disclose the following:
a.	Forming a housing for an electronic device using a substrate wherein the substrate is formed with at least one slot for a slot antenna.
Son teaches that FIG. 1 illustrates an example of an electronic product to which an aluminum-resin composite according to an embodiment is applied (page 2, [0042]).
Fahlgren teaches an aluminum-resin composite:

		
    PNG
    media_image1.png
    215
    577
    media_image1.png
    Greyscale

(page 5, [0042] to [0043]).
In a further embodiment, a portable electronic device is provided that includes at least a portion of a housing including a conductive portion having at least one laser perforation aperture defined therein and an anodization layer that at least partially fills the at least one laser perforation aperture. In one embodiment, the conductive portion defines a plurality of laser perforation apertures.  The portable electronic device of this embodiment also includes electronic circuitry disposed at least partially within the housing. The electronic circuitry may include an antenna aligned with the at least one laser perforation aperture (page 2, [0011]).

In one embodiment, a method is provided that defines at least one aperture and, in some embodiments, a plurality of apertures by laser perforation through a conductive, e.g., metallic, portion of the body of the portable electronic device. In some example embodiments the at least one aperture may be at least one of a slot, a hole, a notch or a slit. For example, the at least one aperture may be a slot that is defined by laser perforation and may be in alignment with an antenna of the portable electronic device so as to facilitate the transmission of radio frequency signals to and from the antenna. The slot provides complete electrical galvanic isolation between two adjacent conductive portions of the body of the portable electronic device. The method of this embodiment also anodizes the conductive portion including at least partially filling the at least one aperture with an anodization layer. As such, the conductive portion of the body of the portable electronic device has a relatively consistent, metallic appearance, even though laser perforation apertures are defined therein for supporting the transmission of radio frequency signals (page 1, [0007]).

The conductive portion of the body of the portable electronic device may be formed of various metals including, for example, aluminum, or from other conductive materials, such as and not limited to graphite, carbon, conductive composite materials or the like (page 3, [0034]). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Son by forming a housing for an electronic device using a substrate wherein the substrate is formed with at least 

one slot for a slot antenna because a housing including a conductive portion having at least one slot that is defined by laser perforation and in alignment with an antenna facilitates the transmission of radio frequency signals to and from the antenna.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
b.	Drying the substrate after the chemically etching.
	Son teaches producing an aluminum-resin composite (page 1, [0003]). 
Between the individual operations of the aluminum treatment according to the first embodiment, washing may be performed. That is, washing may be performed after the pickling S1, the surface treatment S2, the etching S3, and the desmut S4 (page 4, [0084]).

JP ‘761 teaches producing a copper-resin composite (ƿ [0001], lines 23-24). 
This copper part was immersed in an etching agent (30o C.) having the composition shown in Table 1 and shaken to etch the etching amount shown in Table 2, then washed with water and dried. Using the treated copper parts and the resin composition shown in Table 2, injection molding (equipment used: model TH60-9VSE (single action), manufactured by Nissei Resin Industry Co., Ltd.) under the molding conditions shown in Table 3 is performed (ƿ [0049], lines 485-490).

	Aridomi teaches that after the etching, a washing step and a drying step may be carried out as necessary in order to prevent line contamination (page 28, [0500]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Son by drying the substrate after the chemically etching because carrying out drying on a washed and etched metal part prior to injection molding prevents line contamination.

	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	c.	Disposing a hydrocarbon lubricant over the anodized substrate and over a plastic of the slot antenna.
	Son teaches anodizing aluminum (page 4, [0088]).
Fahlgren teaches anodizing the metallic portions of the body (page 5, [0042]). The conductive portion of the body of the portable electronic device may be formed of various metals including, for example, aluminum (page 3, [0034]). A plurality of apertures by laser perforation through a conductive, e.g., metallic, portion of the body of the portable electronic device. In some example embodiments the at least one aperture may be at least one of a slot (page 1, [0007]).
	Pearlstein teaches that sealing anodized aluminum in suspensions of tetrafluoroethylene, polyethylene, wax, and diglycol stearate resulted in a considerable increase in lubricity of the surface (page 42, left column, lines 9-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Son by disposing a hydrocarbon lubricant over the anodized substrate and over a plastic of the slot antenna because tetrafluoroethylene, polyethylene, wax, or diglycol stearate increases the lubricity of a surface.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 2, Son teaches wherein disposing the resin comprises insert molding of the resin over the portion (= the resin 20 may penetrate the uneven surface 30 by an injection-molding method to be bonded with the aluminum 10) [page 2, [0053]].
	Regarding claim 3, Son teaches wherein the substrate comprises at least one of aluminum, iron, magnesium, copper, titanium, and an alloy of any of the foregoing (= the aluminum 10) [page 2, [0049]].
	Regarding claim 4, Son teaches wherein resin comprises at least one of polybutylene terephthalate (PBT), polyphenylene sulfide (PPS), polyamide (nylon), polyphthalamide (PPA), acrylonitrile butadiene styrene (ABS), polycarbonate (PC), and ABS/PC (= the resin 20 may be at least one material among polyphthalamide (PPA), polyphenylene sulfide (PPS), and polybutylene terephthalate (PBT)) [page 3, [0058]].
Regarding claim 6, Pearlstein teaches wherein the hydrocarbon lubricant comprises at 
least one of a processing oil, a wax, a mineral oil, a vegetable oil, a hydrogenated polyolefin, an ester, a silicone, a fluorocarbon, and petroleum jelly (= suspensions of tetrafluoroethylene, polyethylene, wax, and diglycol stearate resulted in a considerable increase in lubricity of the surface) [page 42, left column, lines 9-12].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 26, 2020